Mitchell, J.
This suit was brought by Moore against the railway company to recover damages for breaches of the covenants contained in a deed.
By a conveyance dated October 9th, 1882, Moore granted a right of way-over certain lands owned by him to the railway company, for the consideration of one dollar.
The company stipulated in the deed that it would fence the strip so conveyed, and establish a depot within one-half mile of the land over which the right of way was conveyed, and make all necessary farm crossings.
It was averred that the company had torn down the appellee’s fences,, constructed its road, and that it had refused to erect the fences, leaving his fields exposed to trespassing animals, and that it had failed and refused to establish a depot according to the stipulation in the deed.
A trial by a jury resulted in a verdict and judgment against the'appellant for three hundred and ninety-five dollars damages.
The questions involved are in all respects the same as were determined in Louisville, New Albany and Chicago Railway Company v. Sumner, ante, p. 55. For the reasons given in that case, the judgment of the circuit court is affirmed, with costs.